Citation Nr: 1701591	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  09-47 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, the RO denied, in pertinent part, service connection for depression.  The case was remanded by the Board in June 2013 for additional development.  

In April 2016, the Board, in pertinent part, denied entitlement to service connection for an acquired psychiatric disorder.  

By a October 2016 Order, the Court remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, to the Board pursuant to the terms of a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand agreed that the April 2016 Board decision should be vacated to the extent that it denied entitlement to service connection for an acquired psychiatric disorder, to include depression.  The parties agreed that the Board erred in relying on an October 2013 VA examination that was inadequate for rating purposes and a new VA examination or opinion was necessary to adequately determine whether it was more likely than not, at least as likely as not, or less likely than not, that any current or previously diagnosed psychiatric condition was caused by or related to the Veteran's active service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include all VBMS and Virtual VA records, and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of any diagnosed acquired psychiatric disorder.  

All necessary testing to determine the etiology of any diagnosed acquired psychiatric disorder must be conducted.

Please note that the record includes service treatment records, post-service VA medical records, a May 2008 VA examination demonstrating a diagnosis of major depressive disorder, and an October 2013 VA examination concluding that the appellant did not then demonstrate a psychiatric disorder.  

Please note that the Veteran is competent to attest to any lay observable symptoms and past treatment.  

Following the examination the examiner is to:  

(a).  Specify any current diagnosis and psychiatric diagnosis entered since 2007.  

(b).  For each diagnosed psychiatric disorder address whether it is at least as likely as not that the disorder had its onset during his period of active duty from January 2001 to December 2007; whether it is at least as likely as not that a psychosis was compensably disabling within one year of his separation from active duty; and whether it is at least as likely as not that such a disorder was caused by any incident or event that occurred during such period.  

The examiner must provide a fully explanatory rationale for any opinion offered citing to the specific evidence in the file which supports the conclusions offered.  

2.  Thereafter the RO must ensure the examiner's opinion is responsive to questions presented in this remand.  If not, return the report for all necessary additional information.  

3.  Thereafter readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  If the claim is denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




